DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (2017/0104890) in view of Morita (2017/0280018).

Regarding claim 1, Miyazaki discloses an image forming apparatus [0001] comprising: 
an image processing device (404 of Figure 4A) that performs correction on an image ([0048]: Corresponding to indicated improvement of image quality); 
an image forming device (401) that performs an image formation of forming the image on a recording sheet (Images formed [0016] on printed sheet/s [0053]); 
an operating device (Comprising 103, 104 of Figure 3) that is operable by a user and through which an instruction to start the image formation by the image forming device is inputted ([0037]: User creates print job); 
a vital sensor (104a) that is provided at the operating device [0034] and detects a biological information level of the user who is operating the operating device ([0039]: User’s biological information acquired by 104a); and 
a controller (301 of Figure 3) that, when the instruction to start the image formation by the image forming device is inputted through the operating device (S101 of Figure 5; [0038]), causes the image processing device to correct the image (YES in response to S107) in accordance with the biological information level of the user detected by the vital sensor (NO in response to S103) and causes the image forming device to form a corrected image ([0054]: Execute calibration when determined that user is not in a hurry) on the recording sheet ([0053]: Printed sheet/s).

In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].
Miyazaki and Morita, by their implementation of biological/biometric information capture within an image forming apparatus, are considered similar devices.  With Morita establishing blood oxygen measurement in an image forming apparatus being a known technique, modification of Miyazaki to perform blood oxygen measurement in view of the teaching of Morita is considered the use of a known technique to improve a similar apparatus.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

Regarding claim 2, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising: an input device (201 of Figure 2; presumably at least one of 103, 104 in Figure 3) through which identification information of the user [0037] is inputted [0032]; and a storage device ([0035]: ROM, RAM, HDD, etc.), 


However, Miyazaki discloses that time varying distributions in biological information may be discerned, said time varying distributions may take the form of an average, and an instance of acquired biological information may be compared against the time varying distributions [0045], wherein the result of this comparison may form the basis of whether or not calibration is engaged [0047].  Despite omission of language comparable to the recited “...every time...” one having ordinary skill in the art would discern Miyazaki’s comparison against a quantity described in the above passage as a a) pattern, b) distribution and c) time varying, as comprised of plurality of values sufficient to account for the drastic value variance that is possible.  This is considered a silent – rather than outright – teaching of the claim limitation.

Miyazaki does not explicitly disclose the apparatus wherein blood oxygen is detected.
In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].
Miyazaki and Morita, by their implementation of biological/biometric information capture within an image forming apparatus, are considered similar devices.  With Morita establishing blood oxygen measurement in an image forming apparatus being a known technique, 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

Regarding claim 4, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising: an input device (201 of Figure 2; presumably at least one of 103, 104 in Figure 3) through which identification information of the user [0037] is inputted [0032]; and a storage device ([0035]: ROM, RAM, HDD, etc.). 
Miyazaki does not make an outright statement of the apparatus being provided, wherein every time the identification information of the user is inputted through the input device and the biological information level of the user is detected by the vital sensor, the controller causes the storage device to store the biological information level of the user in association with the identification information of the user, and when the identification information of the user is inputted again through the input device and the biological information level of the user is detected again by the vital sensor, the controller reads out from the storage device biological information levels of the user associated with the identification information of the user inputted again, and causes the image processing device to correct the image in accordance with a time-serial change of the biological 
However, Miyazaki discloses that time varying distributions in biological information may be discerned, said time varying distributions may take the form of an average, and an instance of acquired biological information may be compared against the time varying distributions [0045], wherein the result of this comparison may form the basis of whether or not calibration is engaged [0047].  Despite omission of language comparable to the recited “...every time...” one having ordinary skill in the art would discern Miyazaki’s comparison against a quantity described in the above passage as a a) pattern, b) distribution and c) time varying, as comprised of plurality of values sufficient to account for the drastic value variance that is possible.  The time varying nature of the distribution/average strongly implies the value thereof is updated in accordance with every subsequent single value that is acquired.  This is considered a silent – rather than outright – teaching of the claim limitation.
Miyazaki does not explicitly disclose the apparatus wherein blood oxygen is detected.
In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].
Miyazaki and Morita, by their implementation of biological/biometric information capture within an image forming apparatus, are considered similar devices.  With Morita establishing blood oxygen measurement in an image forming apparatus being a known technique, 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

Regarding claim 6, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising an input device (201 of Figure 2; presumably at least one of 103, 104 in Figure 3) through which an age or identification information of the user ([0037]: User ID) is inputted [0032], wherein when the age or the identification information of the user is inputted through the input device and the biological information level of the user is detected by the vital sensor, the controller causes the image processing device to correct the image (YES in response to S107 of Figure 5) in accordance with an age associated in advance with the detected biological information level and the inputted age of the user or the inputted identification information of the user (Calibration executed [0054] upon print job to which User ID is assigned [0037]).
Miyazaki does not explicitly disclose the apparatus wherein blood oxygen is detected.
In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

ii.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Morita as applied to claim 1 above, and further in view of Zhang et al. (2018/0054534; hereinafter Zhang).

Regarding claim 7, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  
Miyazaki in view of Morita does not explicitly disclose the apparatus wherein the input device is a fingerprint sensor that detects and inputs a fingerprint of the user as the identification information of the user.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein the input device is a fingerprint sensor that detects and inputs a fingerprint of the user as the identification information of the user in view of the teaching of Zhang to adapt to respective users and preclude the need for entry of personally identifiable information.

iii.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Morita as applied to claim 1 above, and further in view of Matsuzaki (2017/0076182).

Regarding claim 8, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising a display (203 of Figure 2), wherein the controller corrects the image by the image processing device when an instruction to correct the image is performed ([0054]: When determined user not in a hurry, calibration performed).
Miyazaki in view of Morita does not explicitly disclose the apparatus wherein the controller causes the display to display an inquiry message asking whether or not to perform the correction on the image by the image processing device. 

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein the controller causes the display to display an inquiry message asking whether or not to perform the correction on the image by the image processing device in view of the teaching of Matsuzaki to prevent premature deterioration of calibration. 


Miyazaki in view of Morita as applied to claim 1 above, and further in view of He et al. (2015/0112154; hereinafter He).

Regarding claim 9, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising a display (203 of Figure 2).
Miyazaki does not explicitly disclose the apparatus wherein blood oxygen is detected.
In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].
Miyazaki and Morita, by their implementation of biological/biometric information capture within an image forming apparatus, are considered similar devices.  With Morita establishing blood oxygen measurement in an image forming apparatus being a known technique, modification of Miyazaki to perform blood oxygen measurement in view of the teaching of Morita is considered the use of a known technique to improve a similar apparatus.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

In the same field of endeavor, He discloses that biometric devices [0002] capable of capturing blood oxygen levels [0720] may display a warning message when the measured parameter is outside of an acceptable range, as well as a suggested means of resolution [0792].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein when the biological information level of the user detected by the vital sensor is lower than a predetermined threshold value, the controller causes the display to display a warning message denoting that the user is in a poor physical condition in view of the teaching of He to provide a user a suggested means of resolution to detected potential dangerous health conditions.


Miyazaki in view of Morita as applied to claim 1 above, and further in view of Sekiguchi et al. (2016/0327922; hereinafter Sekiguchi).

Regarding claim 10, Miyazaki in view of Morita discloses the image forming apparatus according to claim 1.  Miyazaki discloses the apparatus further comprising a display (203 of Figure 2).
Miyazaki does not explicitly disclose the apparatus wherein blood oxygen is detected.
In the same field of endeavor, Morita discloses an image forming apparatus [0003] capturing users’ biometric information with an electrocardiogram [0085], with the measurement of blood oxygen used as an alternative [0398].
Miyazaki and Morita, by their implementation of biological/biometric information capture within an image forming apparatus, are considered similar devices.  With Morita establishing blood oxygen measurement in an image forming apparatus being a known technique, modification of Miyazaki to perform blood oxygen measurement in view of the teaching of Morita is considered the use of a known technique to improve a similar apparatus.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein blood oxygen is detected in view of the teaching of Morita, in view of the reasoning above.

In the same field of endeavor, Sekiguchi discloses electronic device control [0003] by which acquired biometric data is captured to discern emotional state, estimating diminished visibility of displayed images [0059] and adjusting the brightness as a result [0144].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Miyazaki to be modified wherein the controller corrects an image being displayed on the display in accordance with the biological information level of the user detected by the vital sensor in view of the teaching of Sekiguchi to accommodate user states discerned with captured biometric signal.

Allowable Subject Matter
Claims 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Miyazaki in view of Morita discloses the image forming apparatus according to claim 2.  
The cited prior art fails to singularly or collectively disclose the apparatus wherein when the blood oxygen level detected again is lower than the average value, as the correction on the image in accordance with the result of the comparison, the image processing device 
Thus, claim 3 is objected to.

Regarding claim 5, Miyazaki in view of Morita discloses the image forming apparatus according to claim 4.  
The cited prior art fails to singularly or collectively disclose the apparatus wherein when an amount of change in the blood oxygen levels of the user read out and the blood oxygen level detected again is on a downward trend, as the correction on the image in accordance with the time-serial change, the image processing device performs either (i) change a hue of the image to a predetermined warm color, (ii) decrease a brightness of the image by a predetermined value, (iii) reduce a saturation of the image by a predetermined value, and (iv) increase a size of the image by a predetermined amount.
Thus, claim 5 is objected to.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621